          Case 2:18-cv-03208-PD Document 31 Filed 01/15/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF                           :
PENNSYLVANIA et al.,                      :
         Plaintiffs,                      :
                                          :
                     v.                   :              Civ. No. 18-3208
                                          :
DEFENSE DISTRIBUTED et al.,               :
          Defendants.                     :
                                        ORDER

       AND NOW, this 15th day of January, 2020, it is hereby ORDERED that Defendant

Defense Distributed’s Application for Admission Pro Hac Vice of Charles Flores, Esquire (Doc.

No. 30) is GRANTED.

                                                         AND IT IS SO ORDERED.

                                                         /s/ Paul S. Diamond
                                                         _________________________
                                                         Paul S. Diamond, J.
